
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 720
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Watson (for
			 herself, Mr. Rohrabacher,
			 Ms. Hirono,
			 Mr. McDermott,
			 Mr. Dingell,
			 Mr. Frank of Massachusetts,
			 Ms. Zoe Lofgren of California,
			 Ms. Schwartz,
			 Mr. Grayson,
			 Mr. Scott of Georgia,
			 Mr. Blumenauer,
			 Mr. Towns,
			 Mr. Conyers,
			 Mr. Baca, Ms. Woolsey, Ms.
			 Shea-Porter, Ms. Edwards of
			 Maryland, Mr. Moore of
			 Kansas, Mr. Gary G. Miller of
			 California, Mr. Costa,
			 Mr. Jackson of Illinois,
			 Mr. Pallone,
			 Ms. Sutton,
			 Ms. Kaptur,
			 Ms. Eshoo,
			 Mrs. Napolitano,
			 Mr. Sires,
			 Ms. Velázquez,
			 Mr. Doggett,
			 Mr. George Miller of California,
			 Mr. Lewis of Georgia,
			 Ms. Speier,
			 Ms. Corrine Brown of Florida,
			 Mr. Issa, Mr. Cummings, Mr.
			 Clyburn, Mr. Davis of
			 Illinois, Mr. Payne,
			 Ms. Lee of California,
			 Ms. DeGette,
			 Ms. Baldwin,
			 Ms. Fudge,
			 Mr. Honda,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kilpatrick of Michigan,
			 Ms. Clarke,
			 Ms. Moore of Wisconsin,
			 Mr. Bishop of Georgia,
			 Mr. Butterfield,
			 Mr. Kucinich,
			 Mr. Hoyer,
			 Mr. Hare, Mr. Connolly of Virginia,
			 Mr. Kildee,
			 Mr. Hastings of Florida, and
			 Ms. Harman) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending Serena Williams for her victory
		  in the 2009 Wimbledon Women’s Singles Championship and the 2009 Wimbledon
		  Doubles Championship.
	
	
		Whereas, on July 4, 2009, the No. 2 ranked player in the
			 world, Serena Williams, won the Wimbledon Women’s Singles Championship with a
			 7–6 (7–3), 6–2 victory over her sister the No. 3 ranked player in the world,
			 Venus Williams;
		Whereas, on July 4, 2009, Serena Williams and Venus
			 Williams won Wimbledon’s Doubles Championship with a 7–6 (7–4), 6–4 victory
			 over Australian pair Sam Stosur and Rennae Stubbs;
		Whereas Serena and Venus Williams have won 8 of the
			 women’s singles championship titles at Wimbledon in the past 10 years;
		Whereas Serena and Venus Williams have played in their
			 fourth all Williams finals at Wimbledon;
		Whereas Serena and Venus Williams are the reigning
			 Australian Open and Wimbledon doubles champions;
		Whereas Serena Williams has won 22 Grand Slam titles, 11
			 singles, 9 in women’s doubles, and 2 in mixed doubles;
		Whereas Serena Williams has won 2 Olympic gold medals in
			 women’s doubles in the 2000 Sydney and 2008 Beijing Olympic Games;
		Whereas, in early 2003, Serena Williams won the Australian
			 Open Women’s Singles Championship and the victory made her the fifth woman in
			 history to win all 4 Grand Slams consecutively;
		Whereas by winning the 2003 Australian Open, Serena
			 Williams became the first African-American to win the championship;
		Whereas Serena Williams has won more Grand Slams than any
			 active female player; and
		Whereas Serena Williams has won more career prize money
			 than any other female athlete in history: Now, therefore, be it
		
	
		That the House of Representatives commends
			 Serena Williams for winning the 2009 Wimbledon Women’s Singles Championship and
			 the 2009 Wimbledon Doubles Championship.
		
